Opinion by
Mr. Justice Williams,
The defendant company was indebted to the legal plaintiff in the spring of 1893 for goods sold and delivered to the extent of about 110,000. The furnace company was indebted at the same time to Corrigan, Ives & Co., and having become insolvent it assigned its demand against the defendant, with its other accounts and bills receivable, to Corrigan, Ives & Co., whose affairs were then in the hands of a receiver. The order of court appointing the receiver authorized him to complete the outstanding contracts of Corrigan, Ives & Co. to pay the expenses accruing in the business under his management, and to indorse and use for the purposes of the receivership the commercial and mining paper of the firm coming into his hands. In December, 1893, the receiver assigned the account against the Oil Well Supply Company to the use plaintiff, The Hostetter Connellsville Coke Company. This assignment was ratified by the Douglass Furnace Company in writing on the fifth' day of De*645cember, 1898, so that the present plaintiff derives its title from the original creditor of the Oil Well Supply Company, as well as from Corrigan, Ives & Co., its assignee. The only defense set up does not go to the debt sued for, but to the title of the use plaintiff. The allegation is that attachments have been issued in the state of Ohio against the Douglass Furnace Company, with notice to the assignee of Corrigan, Ives & Co. as garnishee, which are binding in that state upon the assignee. As these attachments have not been served on the Oil Well Supply Company they are not affected by them. Whether Price McKinney has incurred responsibility to these attaching creditors by the assignment of this demand against the Oil Well Supply Company to the use plaintiff, after the service of the attachments upon him, is a question which he must settle with the court which has jurisdiction over his accounts. It cannot be raised by the defendant. As to it-, and as to everybody, unless it may possibly be the attaching creditors, both the Douglass Furnace Company and Corrigan, Ives & Co. have invested the present plaintiff with their interest in and title to the debt in suit, and payment of this judgment will relieve the defendant from further liability for the demand upon which it is founded. Whether McKinney shall be surcharged by the Ohio courts because of his having made the assignment to the coke company is not for us to consider. Our question is whether the plaintiff shows a right to recover upon the facts as they are presented on this record.
The assignments of error are overruled and the judgment is affirmed.